DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 12/19/2019. It is noted, however, that applicant has not filed a certified copy of the CN 201911317334.0 application as required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 includes limitations that pull-down module is connected to “second control clock terminal” and “fourth control clock terminal”, but claims 4 and 13 states the pull-down module is connected to “the third control clock terminal” and “the first control clock terminal”.  The Examiner assumed for rejections below that the limitations should have been “second control clock terminal” and “fourth control clock terminal”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3-4, 7-10, 12-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (CN 108630167 A; See US 2021/0225311 A1 for official translation and rejection citations) in view of Zhao (US 2018/0190181 A1) and Li (WO 2018/107534 A1; See US 2019/0259338 for official translation and rejection citations).

Claim 1, Zhang (Fig. 1-7) discloses a gate driver on array (GOA) device (Paragraph [0030]; wherein discloses “a gate driver on array (GOA) circuit”), comprising multiple cascaded GOA units (Paragraph [0030]; wherein discloses “The GOA circuit comprises m stage cascaded GOA circuits”), with any stage of the GOA units (Fig. 1) comprising a forward-reverse scan module (100 and 600; Fig. 1), an output module (300, 400, and C1; Fig. 1), a pull-down module (200, 500, and 700; Fig. 1), and a function control module (800 and 900; Fig. 1); 
wherein the forward-reverse scan module (100 and 600; Fig. 1) receives a scan driving signal of a previous stage (G(n-2); Fig. 1; Paragraph [0088]), a forward scan signal (U2D; Fig. 1; Paragraph [0088]), a scan driving signal of a next stage (G(n+2); Fig. 5; Paragraph [0089]), a reverse scan signal (D2U; Paragraph [0089]), and a constant-voltage low-level signal (VGL; Fig. 1; Paragraph [0090]), and is electrically connected to a first node (Q; Fig. 1), and a second node (P; Fig. 1; Paragraph [0090]), configured to output (NT1; Fig. 1) the forward scan signal (U2D; Fig. 1) to the first node (Q; Fig. 1), or configured to output (NT2; Fig. 1) the reverse scan signal (D2U; Fig. 1) to the first node (Q; Fig. 1), and outputs (NT6; Fig. 1) the constant-voltage low-level signal 
wherein the output module (300, 400, and C1; Fig. 1) receives the constant-voltage low-level signal (VGL; Fig. 1; Paragraph [0087]) and a constant-voltage high-level signal (VGH; Fig. 1; Paragraph [0092]), and is electrically connected (C1 and NT7; wherein figure shows elements C1 and NT7 connected to node Q) to the first node (Q; Fig. 1) and a third control clock terminal (CK(n); Fig. 1; Paragraph [0094]), configured to output a scan driving signal (T1; Fig. 4) of a current stage (G(n); Fig. 1); 
wherein the pull-down module (200, 500, and 700; Fig. 1) receives the constant-voltage low-level signal (VGL; Fig. 1; Paragraphs [0093] and [0095]), the forward scan signal (U2D; Fig. 1; Paragraph [0091]), the reverse scan signal D2U; Fig. 1; Paragraph [0091]), and the constant-voltage high-level signal (VGH; Fig. 1; Paragraph [0091]), and is electrically connected (200, 500, and 700; Fig. 1) to a second control clock terminal (CK(n+1); Fig. 1; Paragraph [0091]), a fourth control clock terminal (CK(n-1); Fig. 1; Paragraph [0091]), the first node (Q; Fig. 1; wherein figure shows transistor NT5 connected to node Q), and the scan driving signal of the current stage (G(n); Fig. 1; wherein figure shows transistor N10 connected to output G(n)), configured to pull down (NT5 and NT10; Fig. 1) the potential of the first node (Q; Fig. 1) and a potential of the scan driving signal of the current stage (G(n); Fig. 1) to a potential of the constant-voltage low-level signal (VGL; Fig. 1); 
27wherein the function control module (800 and 900; Fig. 1) receives a first function control signal (GAS1; Fig. 1) and a second function control signal (GAS2; Fig. 1), and is electrically connected (800 and 900; Fig. 1) the second node (P; Fig. 1), and the scan 
wherein the forward scan signal (U2D; Fig. 1) and the reverse scan signal (D2U; Fig. 1) are both direct current (DC) power sources (Paragraph [0073]; wherein discloses high voltage level and low voltage level), and a potential of the forward scan signal (U2D; Fig. 1) is opposite to (Paragraph [0073]) a potential of the reverse scan signal (D2U; Fig. 1).  
Zhang does not expressly disclose wherein the forward-reverse scan module receives is electrically connected to a first control clock terminal. 
Zhao (Fig. 3) discloses wherein the forward-reverse scan module (100 and 200; Fig. 3) receives is electrically connected (T7; Fig. 3) to a first control clock terminal (CK1; Fig. 3). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Zhang’s gate driver on array (GOA) device by applying a clock signal input, as taught by Zhao, so to use gate driver on array (GOA) device with a clock signal input for reducing the loading and the power consumption of the clock signals (Paragraph [0003]).
Zhang in view of Zhao does not expressly disclose 27wherein the function control module is electrically connected to the first node. 
Li (Fig. 4) discloses 27wherein the function control module (30 and 31; Fig. 4) is electrically connected to the first node (T10; Fig. 4). 


Claim 10, Zhang (Fig. 1-7) discloses a display panel (Paragraph [0105]), comprising a gate driver on array (GOA) device (Paragraph [0030]; wherein discloses “a gate driver on array (GOA) circuit”) and a functional display layer (Paragraph [0002]; wherein discloses a substrate) disposed on the GOA device (Paragraph [0030]; wherein discloses “a gate driver on array (GOA) circuit”), wherein the GOA device comprises multiple cascaded GOA units (Paragraph [0030]; wherein discloses “The GOA circuit comprises m stage cascaded GOA circuits”), with any stage of the GOA units (Fig. 1) comprising a forward-reverse scan module (100 and 600; Fig. 1), an output module (300, 400, and C1; Fig. 1), a pull-down module (200, 500, and 700; Fig. 1), and a function control module (800 and 900; Fig. 1);
wherein the forward-reverse scan module (100 and 600; Fig. 1) receives a scan driving signal of a previous stage (G(n-2); Fig. 1; Paragraph [0088]), a forward scan signal (U2D; Fig. 1; Paragraph [0088]), a scan driving signal of a next stage (G(n+2); Fig. 5; Paragraph [0089]), a reverse scan signal (D2U; Paragraph [0089]), and a constant-voltage low-level signal (VGL; Fig. 1; Paragraph [0090]), and is electrically connected to a first node (Q; Fig. 1), and a second node (P; Fig. 1; Paragraph [0090]), 
wherein the output module (300, 400, and C1; Fig. 1) receives the constant-voltage low-level signal (VGL; Fig. 1; Paragraph [0087]) and a constant-voltage high-level signal (VGH; Fig. 1; Paragraph [0092]), and is electrically connected (C1 and NT7; wherein figure shows elements C1 and NT7 connected to node Q) to the first node (Q; Fig. 1) and a third control clock terminal (CK(n); Fig. 1; Paragraph [0094]), configured to output a scan driving signal (T1; Fig. 4) of a current stage (G(n); Fig. 1); 
wherein the pull-down module (200, 500, and 700; Fig. 1) receives the constant-voltage low-level signal (VGL; Fig. 1; Paragraphs [0093] and [0095]), the forward scan signal (U2D; Fig. 1; Paragraph [0091]), the reverse scan signal D2U; Fig. 1; Paragraph [0091]), and the constant-voltage high-level signal (VGH; Fig. 1; Paragraph [0091]), and is electrically connected (200, 500, and 700; Fig. 1) to a second control clock terminal (CK(n+1); Fig. 1; Paragraph [0091]), a fourth control clock terminal (CK(n-1); Fig. 1; Paragraph [0091]), the first node (Q; Fig. 1; wherein figure shows transistor NT5 connected to node Q), and the scan driving signal of the current stage (G(n); Fig. 1; wherein figure shows transistor N10 connected to output G(n)), configured to pull down (NT5 and NT10; Fig. 1) the potential of the first node (Q; Fig. 1) and a potential of the scan driving signal of the current stage (G(n); Fig. 1) to a potential of the constant-voltage low-level signal (VGL; Fig. 1); 

wherein the forward scan signal (U2D; Fig. 1) and the reverse scan signal (D2U; Fig. 1) are both direct current (DC) power sources (Paragraph [0073]; wherein discloses high voltage level and low voltage level), and a potential of the forward scan signal (U2D; Fig. 1) is opposite to (Paragraph [0073]) a potential of the reverse scan signal (D2U; Fig. 1).  
Zhang does not expressly disclose wherein the forward-reverse scan module receives is electrically connected to a first control clock terminal. 
Zhao (Fig. 3) discloses wherein the forward-reverse scan module (100 and 200; Fig. 3) receives is electrically connected (T7; Fig. 3) to a first control clock terminal (CK1; Fig. 3). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Zhang’s gate driver on array (GOA) device by applying a clock signal input, as taught by Zhao, so to use gate driver on array (GOA) device with a clock signal input for reducing the loading and the power consumption of the clock signals (Paragraph [0003]).
Zhang in view of Zhao does not expressly disclose 27wherein the function control module is electrically connected to the first node. 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Zhang in view of Zhao’s gate driver on array (GOA) device by applying a function control module, as taught by Li, so to use a gate driver on array (GOA) device with a function control module for provide a gate driving circuit which has All Gate On and All Gate Off functions and can effectively prevent electric leakage of a Q node (Paragraph [0007]).

Claims 3 and 12, Zhang (Fig. 1-7) discloses wherein the output module (300, 400, and C1; Fig. 1) comprises a sixth transistor (NT7; Fig. 1), a seventh transistor (NT9; Fig. 1), and a first capacitor (C1; Fig. 9); 
wherein a gate of the sixth transistor (NT7; Fig. 1) receives the constant-voltage high-level signal (VGH; Fig. 1), a source of the sixth transistor (NT7; Fig. 1) is electrically connected to the first node (Q; Fig. 1), and a drain of the sixth transistor (NT7; Fig. 1) is electrically connected to a gate of the seventh transistor (NT9; Fig. 1); 
wherein a source of the seventh transistor (NT9; Fig. 1) is electrically connected to the third control clock terminal (CK(n); Fig. 1), and a drain of the seventh transistor (NT9; Fig. 1) is electrically connected to the scan driving signal of the current stage (G(n); Fig. 1); and 
wherein an end of the first capacitor (C1; Fig. 1) is electrically connected to the first node (Q; Fig. 1), and another end of the first capacitor (C1; Fig. 1) is electrically connected to the constant-voltage low-level signal (VGL; Fig. 1).  

Claims 4 and 13, Zhang (Fig. 1-7) discloses wherein the pull-down module (200, 500, and 700; Fig. 1) comprises an eighth transistor (NT3; Fig. 1), a ninth transistor (NT4; Fig. 1), a tenth transistor (NT8; Fig. 1), an eleventh transistor (NT5; Fig. 1), a twelfth transistor (NT10; Fig. 1), and a second capacitor (C2; Fig. 1), wherein a 29gate of the eighth transistor (NT3; Fig. 1) receives the forward scan signal (U2D; Fig. 1), a source of the eighth transistor (NT3; Fig. 1) is electrically connected to the third control clock terminal (CK(n+1); Fig. 1), a gate of the ninth transistor (NT4; Fig. 1) receives the reverse scan signal (D2U; Fig. 1), a source of the ninth transistor (NT4; Fig. 1) is electrically connected to the first control clock terminal (CK(n-1); Fig. 1), a drain of the eighth transistor (NT3; Fig. 1) and a drain of the ninth transistor (NT4; Fig. 1) are electrically connected to a gate of the tenth transistor (NT8; Fig. 1), a source of the tenth transistor (NT8; Fig. 1) receives the constant-voltage high-level signal (VGH; Fig. 1), a drain of the tenth transistor (NT8; Fig. 1), a gate of the eleventh transistor (NT5; Fig. 1), and a gate of the twelfth transistor (NT10; Fig. 1) are electrically connected to the second node (P; Fig. 1), a source of the eleventh transistor (NT5; Fig. 1) and a source of the twelfth transistor (NT10; Fig. 1) receive the constant-voltage low-level signal (VGL; Fig. 1), a drain of the eleventh transistor (NT5; Fig. 1) is electrically connected to the first node (Q; Fig. 1), a drain of the twelfth transistor (NT10; Fig. 1) is electrically connected to the scan driving signal of the current stage (G(n); Fig. 1), an end of the second capacitor (C2; Fig. 1) is electrically connected to the second node (P; Fig. 1), and another end of the second capacitor (C2; Fig. 1) is electrically connected to the constant-voltage low-level signal (VGL; Fig. 1).  

Claims 7 and 16, Li (Fig. 4) discloses wherein the function control module (30 and 31; Fig. 4) comprises a thirteenth transistor (T10; Fig. 4), a fourteenth transistor (T12; Fig. 4), a fifteenth transistor (T11; Fig. 4), and a sixteenth transistor (T13; Fig. 4); 
wherein a gate of the thirteenth transistor (T10; Fig. 4), a gate of the fourteenth transistor (T12; Fig. 4), and a source and a gate of the fifteenth transistor (T11; Fig. 4) receive the first function control signal (Reset1; Fig. 4), a gate of the sixteenth transistor (T13; Fig. 4) receives the second function control signal (Reset2; Fig. 4), a source of the thirteenth transistor (T10; Fig. 4), a source of the fourteenth transistor (T12; Fig. 4), and a source of the sixteenth transistor (T13; Fig. 4) receive the constant-voltage low-level signal (VGL; Fig. 4), a 31drain of the thirteenth transistor (T10; Fig. 4) is electrically connected to the first node (Qn; Fig. 4), a drain of the fourteenth transistor (T12; Fig. 4) is electrically connected to the second node (Pn; Fig. 4), and a drain of the fifteenth transistor (T11; Fig. 4) and a drain of the sixteenth transistor (T13; Fig. 4) are electrically connected to the scan driving signal of the current stage (Gn; Fig. 4).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Zhang in view of Zhao’s gate driver on array (GOA) device by applying a function control module, as taught by Li, so to use a gate driver on array (GOA) device with a function control module for provide a gate driving circuit which has All Gate On and All Gate Off functions and can effectively prevent electric leakage of a Q node (Paragraph [0007]).

Claims 8 and 17, Li (Fig. 4) discloses wherein the function control module (30 and 31; Fig. 4) comprises a thirteenth transistor (T10; Fig. 4), a fourteenth transistor (T12; Fig. 4), a fifteenth transistor (T11; Fig. 4), and a sixteenth transistor (T13; Fig. 4); 
wherein a gate of the thirteenth transistor (T10; Fig. 4), a gate of the fourteenth transistor (T12; Fig. 4), and a source and a gate of the fifteenth transistor (T11; Fig. 4) receive the first function control signal (Reset1; Fig. 4), a gate of the sixteenth transistor (T13; Fig. 4) receives the second function control signal (Reset2; Fig. 4), a source of the fourteenth transistor (T12; Fig. 4), and a source of the sixteenth transistor (T13; Fig. 4) receive the constant-voltage low-level signal (VGL; Fig. 4), a 31drain of the thirteenth transistor (T10; Fig. 4) is electrically connected to the first node (Qn; Fig. 4), a drain of the fourteenth transistor (T12; Fig. 4) is electrically connected to the second node (Pn; Fig. 4), and a drain of the fifteenth transistor (T11; Fig. 4) and a drain of the sixteenth transistor (T13; Fig. 4) are electrically connected to the scan driving signal of the current stage (Gn; Fig. 4).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Zhang in view of Zhao’s gate driver on array (GOA) device by applying a function control module, as taught by Li, so to use a gate driver on array (GOA) device with a function control module for provide a gate driving circuit which has All Gate On and All Gate Off functions and can effectively prevent electric leakage of a Q node (Paragraph [0007]).

Claims 9 and 18, Li (Fig. 4) discloses further comprising a turn on function phase (All Gate On; Fig. 5 and 6) and a turn off function phase (All Gate Off; Fig. 5 and 
in the turn off function phase (All Gate Off; Fig. 5 and 6), the first function control signal is low level (Reset1 during All Gate Off; Fig. 5 and 6) and the second function control signal is high level (Reset2 during All Gate Off; Fig. 5 and 6).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Zhang in view of Zhao’s gate driver on array (GOA) device by applying a function control module, as taught by Li, so to use a gate driver on array (GOA) device with a function control module for provide a gate driving circuit which has All Gate On and All Gate Off functions and can effectively prevent electric leakage of a Q node (Paragraph [0007]).

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (CN 108630167 A; See US 2021/0225311 A1 for official translation and rejection citations) in view of Zhao (US 2018/0190181 A1) and Li (WO 2018/107534 A1; See US 2019/0259338 for official translation and rejection citations) as applied to claims 1 and 10 above, and further in view of Gong (US 9,875,706 B1).

Claims 2 and 11, Zhang (Fig. 1-7) discloses, wherein the forward-reverse scan module (100, 110, and 600; Fig. 5) comprises a second transistor (NT1; Fig. 5), a twenty-first transistor (NT14; Fig. 5), a twenty-third transistor (NT6; Fig. 5), and a fourth transistor (NT2; Fig. 5); 

wherein a gate (source; See Applicant’s figure 2) of the twenty-first transistor (NT14; Fig. 5) is electrically connected to the third node (Q1; Fig. 5), a drain of the twenty-first transistor (NT14; Fig. 5) is electrically connected to the first node (Q2; Fig. 5); 
wherein a gate of the fourth transistor (NT2; Fig. 5) receives the scan driving signal of the next stage (G(n+2); Fig. 5), a source of the fourth transistor (NT2; Fig. 5) receives the reverse 28scan signal (D2U; Fig. 5), and a drain of the fourth transistor (NT2; Fig. 5) is electrically connected to the third node (Q1; Fig. 5) and a gate of the twenty-third transistor (NT6; Fig. 5); 
wherein a source of the twenty-third transistor (NT6; Fig. 5) receives the constant-voltage low-level signal (VGL; Fig. 5), and a drain of the twenty-third transistor (NT6; Fig. 5) is electrically connected to the second node (P; Fig. 5) and a drain of the tenth transistor (NT8; Fig. 5). 
Zhao (Fig. 3) discloses wherein the forward-reverse scan module (100, 200, and T8; Fig. 3) comprises, a twenty-first transistor (T7; Fig. 3), and a fifth transistor (T8; Fig. 3); 
 wherein a gate (source; See Applicant’s figure 2) of the twenty-first transistor (T7; Fig. 3) is electrically connected to the third node (Fig. 3; wherein figure shows node between transistor T7 and transistors T1 and T2), a drain of the twenty-first transistor 
wherein a gate of the fifth transistor (T8; Fig. 3) is electrically connected to the first node (Fig. 3; wherein figure shows node between transistor T7 and transistor T16), a source of the fifth transistor (T8; Fig. 3) receives the constant-voltage low-level signal (VGL; Fig. 3), and a drain of the fifth transistor (T8; Fig. 3) is electrically connected to the second node (P1; Fig. 3) and the drain of the tenth transistor (T11; Fig. 3).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Zhang’s gate driver on array (GOA) device by applying a clock signal input, as taught by Zhao, so to use gate driver on array (GOA) device with a clock signal input for reducing the loading and the power consumption of the clock signals (Paragraph [0003]).
Zhang in view of Zhao and Li does not expressly disclose wherein the forward-reverse scan module comprises a twenty-second transistor; 
wherein a gate of the twenty-second transistor is electrically connected to the third node, a drain of the twenty-second transistor is electrically connected to the first node, and the gate of the twenty-second transistor is electrically connected to a gate of a tenth transistor.
Gong (Fig. 1) discloses wherein the forward-reverse scan module (100, T3 and T5; Fig. 1) comprises a twenty-second transistor (T3; Fig. 1); 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Zhang in view of Zhao and Li’s gate driver on array (GOA) device by applying a reduced feed-through voltage, as taught by Gong, so to use a gate driver on array (GOA) device with a reduced feed-through voltage for providing a GOA circuit of reducing feed-through voltage, and the output end of the GOA circuit of reducing feed-through voltage can output a waveform comprising two falling edges, and thereby to reduce the feed-through voltage and raise the display uniformity of the liquid crystal panel (Col. 3, Lines 7-13).

Claims 5, 6, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (CN 108630167 A; See US 2021/0225311 A1 for official translation and rejection citations) in view of Zhao (US 2018/0190181 A1) and Li (WO 2018/107534 A1; See US 2019/0259338 for official translation and rejection citations) as applied to claims 1 and 10 above, and further in view of Zhao (US 2018/0190179 A1).

Claims 5 and 14, Zhang in view of Zhao and Li discloses the GOA device according to claim 1, and the display panel according to claim 10.

Zhao (Fig. 1-3) discloses wherein the GOA device (Fig. 1 and 2) receives a first clock signal (CK1; Fig. 1 and 2), a second clock signal (CK2; Fig. 1 and 2), a third clock signal (CK3; Fig. 1 and 2), and a fourth clock signal (CK4; Fig. 1 and 2), and the first clock signal (CK1; Fig. 1 and 2), the second clock signal (CK2; Fig. 1 and 2), the third clock signal (CK3; Fig. 1 and 2), and the fourth clock signal (CK4; Fig. 1 and 2) are respectively valid within one operating period in turn (Fig. 3; wherein figure shows sequentially active clock signals during the operation period).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Zhang in view of Zhao and Li’s gate driver on array (GOA) device by applying a driving method, as taught by a driving method, so to use a gate driver on array (GOA) device with a driving method for providing a flat panel display device and a scan driving circuit  reducing the complexity and occupied to have a narrow frame design of the flat panel display device (Paragraph [0003-0004]).

Claims 6 and 15, Zhao (Fig. 1-3) (US 2018/0190179 A1) discloses wherein in a (1+4k)th staged GOA unit (Stage(7-9); Fig. 1 and 2), the first control clock terminal receives the third clock signal (CK3; Fig. 1), the second control clock terminal receives 
in a (2+4k)th staged GOA unit (Stage(4-6); Fig. 1 and 2), the first control clock terminal receives the fourth clock signal (CK4; Fig. 1), the second control clock terminal receives the first clock signal (CK1; Fig. 1), the third control clock terminal is connected the second clock signal (CK2; Fig. 1), and the fourth control clock terminal receives the third clock signal (CK3; Fig. 1); 
in a (3+4k)th staged GOA unit (Stage(1-3); Fig. 1 and 2), the first control clock terminal receives the first clock signal (CK1; Fig. 1), the second control clock terminal receives the second clock signal (CK2; Fig. 1), the third control clock terminal receives the third clock signal (CK3; Fig. 1), and the fourth control clock terminal receives the fourth clock signal (CK4; Fig. 1); 
in a (4+4k)th staged GOA unit (Stage(10-12; Fig. 1), the first control clock terminal receives the second clock signal (CK2; Fig. 1), the second control clock terminal receives the third clock signal (CK3; Fig. 1), the third control clock terminal receives the fourth clock signal (CK4; Fig. 1), and the fourth control clock terminal receives the first clock signal (CK1; Fig. 1); and 
wherein k is a positive integer (Fig. 1; wherein figure shows four unit circuits).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Zhang in view of Zhao and Li’s gate driver on array (GOA) device by applying a driving method, as taught by a driving method, so to use a gate driver on array (GOA) device with a driving method for providing a flat panel display device and a scan driving circuit  reducing the complexity and occupied to have a narrow frame design of the flat panel display device (Paragraph [0003-0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        01/10/2022